           Case 3:19-cr-00156-BR    Document 27     Filed 06/18/19   Page 1 of 3




JOSH B. EWING, OSB No. 152934
E-mail: josh@boisematthews.com
BOISE MATTHEWS LLP
1400 Congress Center
1050 S.W. Sixth Avenue
Portland, Oregon 97204-1156
Telephone: (503) 228-0487
Facsimile: (503) 227-5984

      Of Attorneys for Defendant George Nicolae Onicescu


                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    Portland Division


UNITED STATES OF AMERICA,                      )
                                               )   No. 3:19-CR-00156-2-BR
                     Plaintiff,                )
                                               )   DECLARATION IN SUPPORT OF
               v.                              )   DEFENDANT GEORGE
                                               )   NICOLAE ONICESCU’S MOTION
GEORGE NICOLAE ONICESCU,                       )   FOR CONTINUANCE OF TRIAL
                                               )
                     Defendant.                )
                                               )


      I, JOSH B. EWING, under penalty of perjury, hereby declare:

      1.       I was appointed to represent George Nicolae Onicescu pursuant to the

Criminal Justice Act effective June 7, 2019.

//


Page 1 - DECLARATION IN SUPPORT OF DEFENDANT GEORGE NICOLAE
         ONICESCU’S MOTION FOR CONTINUANCE OF TRIAL DATE
                                                                               B OISE MATTHEWS LLP
                                                                            1050 S.W. Sixth Avenue, Suite 1400
                                                                              Portland, Oregon 97204-1156
                                                                                Telephone: 503-228-0487
                                                                                 Facsimile: 503-227-5984
            Case 3:19-cr-00156-BR     Document 27      Filed 06/18/19   Page 2 of 3




       2.       Mr. Onicescu is charged in a 2-count Indictment with Counterfeit Access

Device Fraud and Illegal Possession of Device-Making Equipment in violation of

18 U.S.C. §§ 1029(a)(4), (c)(1)(a)(i) and (ii).

       3.       I have received and reviewed a copy of the Indictment but I have not yet

had a chance to meet with Mr. Onicescu or review any discovery in this case.

       4.       Assistant United States Attorney Quinn Harrington has advised that the

government has no objection to the allowance of this motion.

       5.       Mr. Onicescu is in custody. I have advised him of his right to a speedy trial

pursuant to statute and the Constitution. Mr. Onicescu advised me he waives his right to

a speedy trial for the duration of the continuance allowed by the Court should this motion

be granted.

       DATED this 18th day of June, 2019.




                                                  JOSH B. EWING




Page 2 - DECLARATION IN SUPPORT OF DEFENDANT GEORGE NICOLAE
         ONICESCU’S MOTION FOR CONTINUANCE OF TRIAL DATE
                                                                                   B OISE MATTHEWS LLP
                                                                                1050 S.W. Sixth Avenue, Suite 1400
                                                                                  Portland, Oregon 97204-1156
                                                                                    Telephone: 503-228-0487
                                                                                     Facsimile: 503-227-5984
        Case 3:19-cr-00156-BR      Document 27    Filed 06/18/19   Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing DECLARATION IN SUPPORT OF

DEFENDANT GEORGE NICOLAE ONICESCU’S MOTION FOR CONTINUANCE

OF TRIAL DATE on the following attorneys by electronic case filing a full and correct

copy thereof on the 18th of June, 2019.

             Ethan D. Knight
             Quinn P. Harrington
             Assistant United States Attorneys
             United States Attorney’s Office
             Suite 600
             1000 S.W. Third Avenue
             Portland, OR 97204-2902

                                           BOISE MATTHEWS LLP



                                           /s/ Josh B. Ewing
                                           JOSH B. EWING
                                           OSB No. 152934
                                           (503) 228-0487
                                           Of Attorneys for Defendant
                                           George Nicolae Onicescu




CERTIFICATE OF SERVICE
                                                                              B OISE MATTHEWS LLP
                                                                           1050 S.W. Sixth Avenue, Suite 1400
                                                                             Portland, Oregon 97204-1156
                                                                               Telephone: 503-228-0487
                                                                                Facsimile: 503-227-5984
